McMurray, Presiding Judge.
On March 16, 1989, defendant Hering was sentenced after entering a plea of nolo contendere to a charge of driving under the influence of alcohol and pleading guilty to charges of following too closely and failure to give information and render aid. On September 25, 1989, defendant filed his motion to withdraw plea and vacate sentence. This appeal is from the denial of that motion. Held:
The State Court of Cobb County has terms of two months duration. Ga. L. 1979, pp. 3481, 3483. “ ‘Even after sentencing, the trial court has the discretion to allow the withdrawal of the plea prior to the expiration of the term of court in which the sentence was entered. State v. Right, 175 Ga. App. 65 (332 SE2d 363) (1985). However, after the expiration of that term and of the time for filing an appeal from the conviction, the only remedy available to the defendant would be through habeas corpus proceedings. Id. The denial of the motion filed by the appellant in the present case must accordingly be affirmed.’ Staley v. State, 184 Ga. App. 402 (361 SE2d 702).” Lowery *569v. State, 188 Ga. App. 411 (373 SE2d 261).
Decided May 9, 1990.
Alan C. Manheim, B. Clark Jones, for appellant.
Keith L. Hering, pro se.
Patrick H. Head, Solicitor, Beverly M. Hartung, Cinci L. Feelon, Assistant Solicitors, for appellee.

Judgment affirmed.


Carley, C. J., and Sognier, J., concur.